United States Securities and Exchange Commission WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (date of earliest event reported): December 30, 2009 INTERNATIONAL GAME TECHNOLOGY (Exact name of registrant as specified in charter) Nevada 001-10684 88-0173041 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 9295 Prototype Drive, Reno, Nevada 89521 (Address of principal executive offices) (775) 448-7777 (Registrant’s Telephone Number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 4.01 Changes in Registrant’s Certifying Accountant. (a) Dismissal of previous independent registered public accounting firm: The Audit Committee of International Game Technology (IGT) conducted a competitive process to select a firm to serve as the Company's independent registered public accounting firm for the fiscal year ending September 30, 2010. The Audit Committee invited several firms to participate in this process, including Deloitte & Touche LLP (Deloitte), IGT’s independent registered public accounting firm since fiscal 1991. As a result of this process and following careful deliberation, the Audit Committee approved the engagement of PricewaterhouseCoopers LLP ("PwC") as IGT's independent registered public accounting firm for the fiscal year ending September 30, 2010, and dismissed Deloitte from that role as of December 30, Deloitte's audit reports on IGT's consolidated financial statements as of and for the fiscal years ended September 30, 2009 and 2008 did not contain an adverse opinion or a disclaimer of opinion and were not qualified or modified as to uncertainty, audit scope or accounting principles. During the fiscal years ended September 30, 2009 and 2008 and in the subsequent interim period through December 30, 2009, there were no disagreements between IGT and Deloitte on any matter of accounting principles or practices, financial statement disclosure or auditing scope or procedure, which would have caused Deloitte to make reference to the subject matter of the disagreement in their reports on IGT’s consolidated financial statements, and no "reportable events" as that term is defined in Item 304(a)(1)(v) of Regulation S-K. IGT provided Deloitte with a copy of the disclosures in this Current Report on Form 8-K and requested that Deloitte furnish a letter addressed to the Securities and Exchange Commission stating whether or not it agrees with the above statements.
